UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2011 FIRST FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-17122 57-0866076 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2440 Mall Drive, Charleston, South Carolina29406 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(843) 529-5933 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events First Financial Holdings, Inc. (the “Company”) has withdrawn its application to participate in the Small Business Lending Fund as a result of being recently notified by the Treasury Department that the Company’s application would not be approved. The Company was not informed of any specific reason that its application would not be approved. Regarding this development, R. Wayne Hall, the Company’s President and Chief Executive Office stated, “While we are, of course, disappointed that the Treasury Departmentdetermined not to approve our application to receive funds under the SBLF program, various industry publications have recently reported that Treasury has apparently denied funding for 40% of the SBLF applicants and plans to distribute only $4.3 billion of the $30 billion allocated by Congress to the program.Despite this outcome, the Company and First Federal Savings & Loan Association of Charleston remain “well capitalized” by all applicable regulatory standards.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FINANCIAL HOLDINGS, INC. (Registrant) Date: September 9, 2011 By: /s/Robert L. Davis Robert L. Davis Executive Vice President and Corporate Counsel
